McGEE, Judge,
dissenting.
For reasons that follow, I respectfully dissent.
*410I. Additional Facts.
Plaintiff continued to provide services to Richmond Hills until February 2009, when development was halted due to economic difficulties. Richmond Hills defaulted on its First Bank loan. In February 2010, in anticipation of a foreclosure sale, Mr. Saieed requested that Plaintiff write a letter detailing the work completed by Plaintiff and the status of permits that had been obtained for the property. Plaintiff complied, sending Mr. Saieed a letter dated 22 February 2010 that contained the information sought. The property was sold 26 February 2010 at foreclosure to First Bank for $4,000,000.00.
Concerning the work done by Plaintiff, Mr. Irvin testified in his deposition as follows:
Q: On the Richmond Hills project, what was Ramey Kemp supposed to do on this project?
A: Obtain driveway permitting approval. I mean, that’s the primary goal to get the driveway permits and approvals so the development can proceed. Without the access, they can’t develop the property.
Q: So that was the basic project and everything else was a subset under it?
A: That’s the basic part of the project. I mean, and everything goes into that: Coordination with the NCDOT and the County; dealing with traffic engineering studies; the roadway design plans; control of access approval; and general coordination through the whole process and then we did not get to the point of construction administration but we would likely have continued on and done that.
Q: And why was the stage of construction management not reached?
A: To my knowledge, you know, the project stopped when the economy fell apart.
Q: Yeah. When was that?
A: I would say I couldn’t put a definitive date on it or anything but I would say ‘09, somewhere in ‘09 but we continued to work on Mr. Saieed’s behalf during that time and up through now.
*411Q: What have you done on the project recently?
A: Other than all of this stuff? Nothing that relates — I think the last thing we did was an update for Mr. Saieed to let him know where everything stood permitting-wise. He indicated to us that he had a buyer and needed an update of the permits and status of the approvals and what were the next steps going forward. I think he — I don’t remember the exact date of that but it was not too long ago; and I think again back in 2010, he asked for the same thing.
Plaintiff’s invoices show that the last work done by Plaintiff before “the project stopped when the economy fell apart” was on 11 February 2009. The work Plaintiff completed “for Mr. Saieed to let him know where everything stood permitting-wise” was between 3 February 2010 and 24 February 2010. The dispositive question is whether the last work performed by Plaintiff pursuant to the 2005 contract was completed in February 2009, or February 2010.
I note that the majority states as fact, in its “Substantive Facts” section, definitive statements from Plaintiff’s complaint and affidavits concerning the contested issues on appeal. For example, the majority, quoting Mr. Irvin’s affidavit, states as fact: “The services that ‘[Plaintiff] performed were not piecemeal and subject to separate contracts or work orders, but constituted a single Contract^]’ ” If, as the majority states, this is a “fact,” then our analysis is over. However, whether there was only evidence of a single contract, or evidence of two separate contracts, is the issue currently before us.
II. Analysis.
In ruling on a motion for summary judgment, “the court may consider the pleadings, depositions, admissions, affidavits, answers to interrogatories, oral testimony and documentary materials.” All such evidence must be considered in a light most favorable to the non-moving party. On appeal, an order allowing summary judgment is reviewed de novo.
Howerton v. Arai Helmet, Ltd., 358 N.C. 440, 469, 597 S.E.2d 674, 692 (2004) (citations omitted) (emphasis added).
Plaintiff, in its complaint, asserted it entered into a contract with Richmond Hills in 2005 that provided that Plaintiff would furnish
*412“labor, materials and equipment necessary to complete professional design services in regards to traffic engineering services which includes, but is not limited to, preparing design plans, pavement marking and signing plans, drainage, sedimentation and erosion control designs, driveway designs, signal designs and encroachment agreement for [Defendant’s] property.”
In their answer, Defendants denied Plaintiff’s assertion regarding the provisions of the contract. It is true that Defendants’ answer is unverified and cannot be treated as an affidavit. It is also true that: “In opposing a motion for summary judgment, the non-moving party ‘may not rest upon the mere allegations or denials of his pleading, but his response, by affidavits or as otherwise provided in this rule, must set forth specific facts showing that there is a genuine issue for trial.’ N.C.R. Civ. P. 56(e).” Dixon v. Hill, 174 N.C. App. 252, 261-62, 620 S.E.2d 715, 721 (2005). The majority states: “Defendants have not argued that the record disclosed the existence of any genuine issue of material fact.” However, Defendants argue on appeal, based upon their deposition questioning of Mr. Irvin, that the work contemplated by the 2005 contract was completed by 2009, and that a new contract was entered into between Plaintiff and a different entity more than a year later. Plaintiff argues that there was only one contract, and that the report produced by Plaintiff in 2010 was contemplated by the 2005 contract. These are issues of material fact, and the evidence is not uncontroverted.
Plaintiff, and the majority, rely heavily on Mr. Irvin’s affidavit. However, Mr. Irvin also gave testimony by deposition. Defendants’ counsel deposed Mr. Irvin on 12 August 2011, and during that deposition, Mr. Irvin was asked about his personal role in the Richmond Hills project. Mr. Irvin replied that it was: “Fairly limited. I would have been involved up front with oversight of the transportation studies; coordinating with our staff to make sure the project is getting done; you know, any issues would be brought to my attention to resolve and guide the project.” During Mr. Irvin’s deposition, the following exchange occurred:
Q: Is there a contract in this case?
A [Mr. Irvin]: Verbal contract. I have not personally seen a hard copy contract but it’s quite common for us to proceed with clients that we have worked with in the past to get going on a project and they tell us to go to *413work and we go to work and there is an understanding that it’s going to take a certain amount of effort and we begin work and start billing and they start paying and that’s the contract.
Q: Did you act on behalf of Ramey Kemp in the formation of whatever contract there is in this case?
A: I don’t understand.
Q: Did you represent Ramey Kemp and speak for Ramey Kemp in terms of making any contract there is in this case?
A: I don’t recall. I don’t recall. It was back in 2005 when we got started. I could easily have been the person who coordinated that with Steve Saieed on the phone or via email. I just don’t remember.
Q: Do you know whether Steve Saieed was the person who would have been the person acting on behalf of Richmond Hills on this project?
A: Yes.
Q: You said you did not know or think that there was a hard contract; do you mean a written contract by that?
A: Written, right. There may be but I haven’t seen it. But if I can expand?
Mr. Smith: Sure.
A: Even if there was, I mean, there was a lot of effort that would have gone beyond what would have been written in 2005 as the beginning of a contract with Mr. Saieed. On projects similar to this, we quite often begin a project like this with a traffic engineering study or traffic impact study and a proposal is given when asked for a proposal and we spell out a scope of work and an estimated fee.
Quite often, it’s hourly plus expenses and we begin work and if services beyond the written scope are required, we spell out in our proposal that we will continue working on an hourly basis and that’s quite often what we do and then as the traffic engineering study is completed *414and negotiations with NCDOT are completed, we begin roadway design plans and more often than not, we move straight into the design with the same understanding.
N.C. Gen. Stat. § 1A-1, Rule 56(c) states that summary judgment may be rendered only if “the pleadings, depositions, answers to interrogatories, and admissions on file, together with the affidavits, if any, show that there is no genuine issue as to any material fact and that any party is entitled to a judgment as a matter of law.” N.C. Gen. Stat. § 1A-1, Rule 56(c) (2011) (emphasis added).
Based on Defendants’ deposition of Mr. Irvin, it is unclear whether there was a written contract in the present case and what terms were included in that written contract or any verbal contract. Mr. Irvin’s testimony was that he did not know whether a written contract existed, and that he did not remember if he was involved in the negotiation and execution of whatever contract was entered into in 2005. Mr. Irvin’s affidavit assertion that the work done to produce the February 2010 letter “included tasks that would have been contemplated, expected, and required in a project such as this one” does not actually state that these tasks were contemplated in the 2005 contract at issue. Mr. Irvin’s deposition raises questions concerning Mr. Irvin’s actual knowledge surrounding that 2005 contract, and constitutes evidence potentially contradicting Mr. Irvin’s self-serving definitive statements that there was only one contract and that the last work done by Plaintiff was pursuant to that single contract.
Although Mr. Irvin’s affidavit presents a statement more favorable to Plaintiff on this issue, Mr. Irvin’s uncertainty concerning even the manner in which the contract was entered, or the form it took, raises a question of fact on this issue. This is particularly evident when we, as we must, consider all evidence “in a light most favorable to the non-moving party.” Howerton, 358 N.C. at 469, 597 S.E.2d at 692; see also Van Reypen Assocs. v. Teeter, 175 N.C. App. 535, 539, 624 S.E.2d 401, 404 (2006) (“A moving party has the burden of establishing the lack of any triable issue of fact, and its supporting materials are carefully scrutinized, with all inferences resolved against it.”) (Citations and quotation marks omitted). I also believe Mr. Irvin’s deposition testimony raised questions of weight and credibility. “If there is any question as to the credibility of witnesses or the weight of evidence, a summary judgment should be denied[.]” Kessing v. Mortgage Corp., 278 N.C. 523, 535, 180 S.E.2d 823, 830 (1971) (citation omitted).
*415The majority states that “the February 2010 report was sent to Mr. Saieed c/o Cape Fear Land Managers, LLC[,]” and that “the uncontradicted [record] evidence . . . indicates that, throughout the contract period, Plaintiff consistently sent invoices for the work performed under its contract with Richmond Hills to Mr. Saieed c/o Cape Fear Land Managers, LLC.” In fact, the invoices for the work Defendants agree was performed under the 2005 contract were sent to:
Steve Saieed
Richmond Hills Residential Partners LLC c/o Cape Fear Land Managers LLC 3317 Masonboro Loop Road, Suite 150 Wilmington, NC 28409
The contested February 2010 letter and report were sent to:
Steve Saieed
Cape Fear Land Managers LLC 3317 Masonboro Loop Road, Suite 150 Wilmington, NC 28409
Though the earlier invoices and the February 2010 report were all sent to Steve Saieed, it would appear the invoices were sent to Richmond Hills — the c/o indicating Richmond Hills was taking mail at Cape Fear’s address — while the February 2010 report was sent to Cape Fear as an entity. On Plaintiff’s Claim of Lien, filed 30 March 2010, Plaintiff stated:
Name and address of the entity with whom the [Plaintiff] contracted for the furnishing of labor and materials:
Richmond Hills Residential Partners, LLC Stephen D. Saieed, its Registered Agent.
Plaintiff acknowledges that the 2005 contract was between Plaintiff and Richmond Hills, with Stephen Saieed acting as agent. If the agreement to produce the February 2010 letter was between Plaintiff and Cape Fear, with Stephen Saieed acting as agent, then a second, independent contract is implied, and a question of fact — namely the existence of a second contract — is raised by the evidence. This constitutes admissible evidence contradicting Mr. Irvin’s statement that the “last work performed by Plaintiff on the property was at the specific request of Steve Saieed on behalf of Richmond Hills.” (Emphasis added.).
*416I note that though Plaintiffs evidence is limited to assertions that the sole contract was between it and Richmond Hills, there is record evidence that the 2005 contract was being performed, at least in part, by Cape Fear. Cape Fear applied for permits for the project, for example. Additional facts concerning the relationship between Richmond Hills and Cape Fear may inform the proper outcome in this matter. The record before us, like the material that was before the trial court, is insufficient to make that determination.
Mr. Irvin, in his affidavit, states that the “last work performed by Plaintiff on the property was at the specific request of Steve Saieed on behalf of Richmond Hills.” The fact that Plaintiff’s own February 2010 letter, constituting its last work on the project, was addressed to Steve Saieed, Cape Fear Land Managers LLC, when prior record invoices were addressed to Steve Saieed, Richmond Hills Residential Partners LLC, is some record evidence contradicting Mr. Irvin’s affidavit statement. I believe that a question of material fact was raised by the “pleadings, depositions, admissions, affidavits, answers to interrogatories, oral testimony and documentary materials” such that summary judgment was improper. Howerton, 358 N.C. at 469, 597 S.E.2d at 692.
Because the terms of the contract are central to determining whether the November 2010 letter was a contemplated service under the 2005 contract, or was the product of a second contract and, therefore, whether Plaintiff’s right to file a claim of lien against Defendants’ property was preserved, the dispute as to the terms of the contract also raises a genuine issue of material fact and precludes summary judgment. See Schenkel & Shultz, Inc. v. Hermon F. Fox & Associates, P.C., 362 N.C. 269, 658 S.E.2d 918 (2008) (summary judgment improper when contested terms of contract raised genuine issue of material fact).
I would reverse the trial court’s grant of summary judgment and remand for further proceedings. I am making no comment concerning whether Plaintiff should ultimately prevail and be reimbursed for the work it completed for Richmond Hills (or, perhaps, for Cape Fear). However, because issues of material fact exist, summary judgment at this stage was improper.